                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

FRANKLIN MAHUKA, JR., ET AL., )      CIVIL 19-00177 LEK-RT
                              )
          Plaintiffs,         )
                              )
     vs.                      )
                              )
WILLIAM ALIA, Deputy          )
Director, Department of       )
Hawaiian Home Lands, et al., )
                              )
          Defendants.         )
_____________________________ )


           ORDER GRANTING IN PART AND DENYING IN PART
   DEFENDANT THE UNITED STATES OF AMERICA’S MOTION TO DISMISS

          On May 31, 2019, Defendant the United States of

America (“the Government”) filed its Motion to Dismiss

(“Motion”).   [Dkt. no. 26.]   Pro se Plaintiffs Franklin

Mahuka, Jr. and Joakim Mahuka (“Plaintiffs”) filed their

memorandum in opposition on June 5, 2019, and the Government

filed its reply on June 14, 2019.   [Dkt. nos. 32, 34.]     On

June 14, 2019, Defendants Department of Hawaiian Home Lands

(“DHHL”), State of Hawai`i (“the State”); William Aila (“Aila”),

Deputy Director, DHHL; Jobie Masagatani (“Masagatani”),

Director, DHHL; Dean T. Oshiro (“Oshiro”), Acting Administrator,

Homestead Services Division, DHHL; Hawaiian Homes Commission

(“HHC”); Michael P. Kahikina (“Kahikina”), Commissioner, HHC;

Wren Wescoat, III (“Wescoat”), Commissioner, HHC; Randy Awo
(“Awo”), Commissioner, HHC; Pauline Namu`o (“Namu`o”),

Commissioner, HHC; Zachary Helm (“Helm”), Commissioner, HHC;

Wallace A. Ishibashi (“Ishibashi”), Commissioner, HHC; and

David B. Ka`apu (“Ka`apu”), Commissioner, HHC, filed their

statement of no opposition to the Motion.     [Dkt. no. 35.]   The

Court finds this matter suitable for disposition without a

hearing pursuant to Rule LR7.2(d) of the Local Rules of Practice

for the United States District Court for the District of Hawaii

(“Local Rules”).   On June 28, 2019, an entering order was issued

informing the parties of this Court’s ruling on the Motion.

[Dkt. no. 36.]   This Order supersedes that entering order.    The

Government’s Motion is hereby granted in part and denied in part

for the reasons set forth below.

                             BACKGROUND

            Plaintiff filed their Verified Complaint for

Declaratory and Injunction Relief (“Complaint”) on April 8,

2019.   [Dkt. no. 1.]   The Complaint alleges Plaintiffs are

brothers who are native Hawaiians, as defined by the Hawaiian

Homes Commissions Act of 1920, who seek to challenge the

homestead lease program administered by the DHHL and HHC.

[Complaint at pg. 2.]   The Complaint names as defendants the

DHHL, Aila, Masagatani, Oshiro, HHC, Kahikina, Wescoatt, Awo,

Namu`o, Helm, Ishibashi, and Ka`apu.      [Id. at pgs. 3-6, ¶¶ 6-

17.]    In addition to the Government, the Complaint also names

                                   2
the State as a defendant, and alleges they are both “vital

part[ies] to this action.”      [Id. at pg. 6, ¶¶ 18-19.]

Plaintiffs allege all of the defendants are sued in their

official capacities.    See id. at pgs. 3-6, ¶¶ 6-19.

             Plaintiffs allege that they live in a “historical

family home” in Waianae (“the Property”) pursuant to a DHHL

lease.   [Id. at pg. 7.]   On an unspecified date, Plaintiffs were

notified by their sister, Eyvette K. Mahuka, of a letter that

she received from Oshiro dated January 15, 2019, titled

“Surrender Acceptance and Order to Vacate,” which directed

Plaintiffs to vacate the Property by no later than March 19,

2019 (“Notice to Vacate”).      [Id. at pg. 7, 9.1]   After requesting

an extension, Plaintiffs received a letter dated March 5, 2019

signed by Masagatani, granting Plaintiffs a thirty-day

extension.    [Id. at pg. 7.]    Plaintiffs allege they were never

provided notice of the applicable rules, regulations, and

processes pertaining to their DHHL lease and the return of the

Property to DHHL that would require them to vacate the

residence.    [Id. at pg. 7-8, ¶¶ A-F.]    Plaintiffs allege DHHL


     1 Page 7 generally describes the Notice to Vacate letter,
but page 9 alleges “Defendant Oshiro issued a letter to
Plaintiffs [sic] sister, Eyvette K. Mahuka, in forming [sic] her
“[T]he Department of Hawaiian Home Lands (DHHL) requires that
you, your family, and all other unknown persons residing at this
property, vacate the premises no later than Friday, March 15,
2019.” [Complaint at pg. 9 (emphasis omitted).]


                                    3
and HHC do not have any policies, procedures, or administrative

rules that would protect the due process rights of native

Hawaiians living on Hawaiian Home Lands such as the Property

that Plaintiffs resided on pursuant to the DHHL lease.    [Id. at

pg. 8.]   In addition, Plaintiffs allege they were never offered

any just compensation for the taking of the Property, [id. at

pg. 10,] and that they “were never afforded the right to a

Notice, Hearing, Right to Defend against the taking of their

historical home, a decision or the Right to Appeal the adverse

decision,” id. at pg. 11.

           Plaintiffs allege claims pursuant to 42 U.S.C. § 1983

for: a violation of the Takings Clause of the Fifth Amendment of

the United States Constitution (“Count I”); and a due process

violation under the Fifth and Fourteenth Amendments of the

United States Constitution (“Count II”).   In addition,

Plaintiffs seek declaratory and injunctive relief.   [Id. at

pg. 12-13.]

           The Government argues that all of Plaintiffs’ claims

against the Government must be dismissed with prejudice pursuant

to Fed. R. Civ. P. 12(b)(1) and (6), because it fails to allege

any claim against the Government, or in the alternative, that

the Complaint be dismissed with prejudice.




                                 4
                             DISCUSSION

I.    Subject Matter Jurisdiction

           First, because Plaintiffs are pro se, this Court must

liberally construe their pleadings.     See Erickson v. Pardus, 551

U.S. 89, 94 (2007) (per curiam) (“a pro se complaint, however

inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers” (citation and

quotation marks omitted)).   Although the Government argues the

Complaint fails to present “a cause of action against the United

States based on statute or case law,” see Mem. in Supp. of

Motion at 3, to the extent the Complaint alleges a violation of

the Fifth and Fourteenth Amendments of the United States

Constitution, the Complaint raises a federal question over which

this Court has subject matter jurisdiction.    See Bishop Paiute

Tribe v. Inyo Cty., 863 F.3d 1144, 1151 (9th Cir. 2017) (“Under

28 U.S.C. § 1331, federal district courts shall have original

jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” (internal

quotation marks omitted)).   Accordingly, the portion of the

Government’s Motion based on Rule 12(b)(1) is denied.

II.   Failure to State a Claim

           Next, the Government argues Plaintiffs’ Complaint must

be dismissed because it is not supported by allegations

detailing the basis of their claims against the Government.

                                    5
This Court agrees.    Plaintiffs’ Complaint appears entirely

devoid of any factual allegations, which, if accepted as true,

would state a plausible claim for relief against the Government.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is

plausible on its face.” (citation and internal quotation marks

omitted)).    The only allegations that specifically pertain to

the Government are found on pages 2 and 6 of the Complaint.      On

page 2, Plaintiffs allege this action is based in part on the

Government’s “violat[ion of] their rights to DUE PROCESS” when

Plaintiffs were notified to vacate the Property, and allege

“[b]oth the [State] and the [Government] are indispensable

parties to this action.”    [Complaint at pg. 2 (emphasis in

original and some emphases omitted).]    On page 6, Plaintiffs

allege “[the Government] is a vital party to this action of

Hawaii is [sic] being sued in its OFFICIAL CAPACITY,” and repeat

without any supportive factual allegations that the Government

is an “indispensable part[y] to this action.”    [Id. at pg. 6

(emphasis in original).]

             Other than these assertions, Plaintiffs fail to plead

any factual matter from which this Court could reasonably infer

that the Government is an indispensable party, or that it is

liable for the harm alleged.    See Iqbal, 556 U.S. at 678 (“A

                                   6
claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

(citation omitted)).    Instead, the Complaint only presents

“naked assertions devoid of further factual enhancement” that

the Government is somehow involved in, and is an indispensable

party to, the instant action.    See id. (brackets, citation, and

internal quotation marks omitted).     This “unadorned, the-

defendant-unlawfully-harmed-me accusation,” see id. (citation

omitted), is insufficient to meet the well-settled pleading

standard required by Iqbal, and presents only conclusory

statements which need not be accepted as true.    See id.

(“[a]lthough for the purposes of a motion to dismiss we must

take all of the factual allegations in the complaint as true, we

are not bound to accept as true a legal conclusion couched as a

factual allegation” (citation and internal quotation marks

omitted)).    Excluding these conclusory statements, there are no

allegations remaining in the Complaint that plead sufficient

factual matter to assert a plausible claim against the

Government.

             To the extent the Government is included in

Plaintiffs’ allegations pertaining to acts common to all of the

defendants, these allegations also fail to demonstrate

sufficient factual matter to state a plausible claim for relief.

                                   7
Rule 12(b)(6) is read in conjunction with Fed. R. Civ.

P. 8(a)(2),2 which provides that: “A pleading that states a claim

for relief must contain . . . a short and plain statement of the

claim showing that the pleader is entitled to relief.”    Where

the allegations fail to identify which acts were undertaken by

specific defendants, it fails to state a “short and plain

statement of the claim showing that the pleader is entitled to

relief.”    See Rule 8(a)(2); Sebastian Brown Prods., LLC v.

Muzooka, Inc., 143 F. Supp. 3d 1026, 1037 (N.D. Cal. 2015) (“A

plaintiff must identify what action each [d]efendant took that

caused [the p]laintiffs’ harm, without resort to generalized

allegations against [the d]efendants as a whole.” (citation and

internal quotation marks omitted)).




     2   In Iqbal, the United States Supreme Court explained:

            Rule 8 marks a notable and generous departure
            from the hypertechnical, code-pleading regime of
            a prior era, but it does not unlock the doors of
            discovery for a plaintiff armed with nothing more
            than conclusions. . . . [O]nly a complaint that
            states a plausible claim for relief survives a
            [Rule 12(b)(6)] motion to dismiss. [Bell Atl.
            Corp. v. Twombly], [550 U.S. 544,] 556
            [(2007)]. . . . But where the well-pleaded facts
            do not permit the court to infer more than the
            mere possibility of misconduct, the complaint has
            alleged — but it has not “show[n]” — “that the
            pleader is entitled to relief.” Fed. Rule Civ.
            Proc. 8(a)(2).

556 U.S. at 678-79 (some brackets in Iqbal).


                                  8
          Aside from alleging that Plaintiffs’ “constitutional

right[s were] violated by the Defendants,” the only other

allegation relating to all defendants lacks any supporting facts

required by Rule 8(a)(2), to meet the plausibility standard

under Rule 12(b)(6).   See Iqbal, 556 U.S. at 678-79.   Plaintiffs

allege “Defendant did NOT inform the Plaintiffs that they had to

vacate their historical family home, which has been in their

family since the early 1980’s.”   [Complaint at pg. 9 (emphasis

in original).]   This allegation, on its own, does not support

Plaintiffs’ assertion that the Government is an indispensable

party, and only offers part of a “formulaic recitation of the

elements of a cause of action[, which] will not do.”    See Iqbal,

556 U.S. at 678 (citation and quotation marks omitted).

          Because the Complaint is devoid of any non-conclusory

allegations against the Government, and does not allege

sufficient factual matter for this Court to reasonably infer

that Plaintiffs are entitled to relief, Plaintiffs’ claims

against the Government must be dismissed.   Accordingly, the

Government’s Motion is granted in part as to this argument.

III. Leave to Amend

          The Ninth Circuit has held that “[l]eave to amend

should be granted if it appears at all possible that the

plaintiff can correct the defect and that opportunities to amend

are particularly important for the pro se litigant.”    See Harris

                                  9
v. Mangum, 863 F.3d 1133, 1142 (9th Cir. 2017) (brackets in

Harris) (citation, emphasis, and internal quotation marks

omitted); see also Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.

2000) (“Presumably unskilled in the law, the pro se litigant is

far more prone to making errors in pleading than the person who

benefits from the representation of counsel.” (citation and

quotation marks omitted)).   Leave to amend should be granted

“even if no request to amend the pleading was made, unless [the

district court] determines that the pleading could not possibly

be cured by the allegation of other facts.”   Lopez, 203 F.3d at

1127 (citations and quotation marks omitted).

           At this time, it is not clear whether it is impossible

for Plaintiffs to amend their Complaint to allege a claim or

claims against the Government.   Plaintiffs must therefore be

granted leave to file an amended complaint to attempt to cure

the deficiencies identified in this Order.    See Harris, 863 F.3d

at 1142.

           If Plaintiffs choose to file an amended complaint,

they must do so by September 23, 2019, and the amended complaint

must allege sufficient factual matter as to the Government that

meets the pleading standard of Rule 8(a)(2) and Rule 12(b)(6).

Plaintiffs’ amended complaint must include all of the claims

that they wish to allege, and all of the allegations that their

claims are based upon, even if they previously presented them in

                                 10
the original Complaint.   Plaintiffs cannot incorporate any part

of their original Complaint into the amended complaint by merely

referring to the original Complaint.     Plaintiffs are cautioned

that, if they fail to file their amended complaint by

September 23, 2019, or if the amended complaint fails to cure

the defects that have been identified in this Order, this Court

will dismiss Plaintiffs’ claims against the Government with

prejudice – in other words, without leave to amend.    Plaintiffs

will then only be allowed to proceed against the remaining

defendants, and the Government will be terminated as a defendant

from this action.

                            CONCLUSION

          On the basis of the foregoing, Defendant the United

States of America’s Motion to Dismiss, filed May 31, 2019, is

HEREBY GRANTED IN PART AND DENIED IN PART.    The Motion is

GRANTED insofar as all of Plaintiffs’ claims against the

Government are dismissed.   The Motion is DENIED as to the

Government’s Rule 12(b)(1) argument, and insofar as the

dismissal is WITHOUT PREJUDICE.    Plaintiffs are GRANTED LEAVE to

file their amended complaint, which must comply with the

guidance set forth in this Order, by September 23, 2019.




                                  11
          IT IS SO ORDERED.




FRANKLIN MAHUKA, JR., ET AL. VS. WILLIAM ALIA, ET AL.;
CV 19-00177 LEK-RT; ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANT THE UNITED STATES OF AMERICA’S MOTION TO DISMISS



                               12
